 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARTIN J. CORTES-SALCEDO,                       No. 2:20-cv-0088 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       HECTOR CORTEZ,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se. Plaintiff’s complaint was filed with the

18   court on January 13, 2020. The court’s own records reveal that on December 30, 2019, plaintiff

19   filed a complaint containing virtually identical allegations. Cortes-Salcedo v. Shasta Co. Sheriff,

20   et al., No. 2:19-cv-2627 EFB P (E.D. Cal.).1 Due to the duplicative nature of the present action,

21   this court will recommend that the complaint be dismissed.

22           Accordingly, the Clerk of the Court IS HEREBY ORDERED to assign a district judge to

23   this case; and

24           IT IS RECOMMENDED that this action be dismissed without prejudice. See Fed. R. Civ.

25   P. 41(b).

26   ////

27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1            These findings and recommendations are submitted to the District Judge assigned to this

 2   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

 3   with these findings and recommendations, plaintiff may file written objections with the court.

 4   The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 7   Cir. 1991).

 8   Dated: February 20, 2020

 9

10

11

12

13   DLB:9
     DLB1/prisoner-civil rights/cort2627.23 fr
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
